EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 10, line 1,
	“ …The method according to claim 0, wherein the calculation of the T… ”
has been changed to:
-- … The method according to claim [[0]]7, wherein the calculation of the T… --

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b), is withdrawn in view of Applicant’s amendment filed 04/04/2022.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 04/04/2022.
To note: Claims 1-10 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, (c) establishing an SOH row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            S
                                            O
                                            H
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                     from the SOH parameters and all mixed terms of the form pSOH,m·pSOH,n, m= 1, …, 11, n= 1, ... , m; and (d) multiplying the SOH row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            S
                                            O
                                            H
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    by a saved calibration vector                         
                            
                                
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            S
                                            O
                                            H
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    , thereby obtaining the ageing parameter KSOH.

Claim 3 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, (c) establishing an SOC row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            S
                                            O
                                            C
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                     from the SOC parameters and all mixed terms of the form pSOC,m·pSOC,n, m= 1, …, 7, n= 1, ... , m; and (d) multiplying the SOC row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            S
                                            O
                                            C
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    by a saved calibration vector                         
                            
                                
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            S
                                            O
                                            C
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    , thereby obtaining the state of charge parameter KSOC.

Claim 5 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, (c) establishing a T row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            T
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                     from the T parameters and all mixed terms of the form pT,m·pT,n, m= 1, …, 5, n= 1, ... , m; and (d) multiplying the T row vector                         
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            T
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    by a saved calibration vector                         
                            
                                
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            T
                                        
                                    
                                    )
                                
                                →
                            
                             
                        
                    , thereby obtaining the temperature T.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gajewski et al. (US Patent Number 10,684,329 B2) discloses a method for estimating the aging of a battery;
Sun et al. (US Patent Number 10,393,813 B2) discloses an on-board state of health monitoring of batteries using incremental capacity analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862